On Motion for Rehearing.
Defendants Sumners and RICO urge that we should pass upon the trial court’s order striking their defensive pleading that the plaintiffs agreed to a termination of the contract. That defense is of importance, since it would, if found by the jury, be a complete defense. We have re-examined the history of the pleadings in an effort to determine whether, as ruled by the trial court, the defendants injected that defense into the case in violation of Rules 4 and 63, Texas Rules of Civil Procedure.
We find that long before the trial date, which was February 13, 1961, the defendants pleaded that plaintiffs had agreed upon *807a termination of the contract. They alleged in their first amended original answer which was filed on October 22, 1959: “Upon being so advised the said HOHENBERGER agreed definitely to such termination.” Our search of the record shows that certain exceptions were leveled at other allegations, but plaintiffs did not except to the quoted sentence. The exceptions were heard on February 3, 1961, and after the court’s orders were made, the defense of agreed termination was still standing in the defendants’ pleadings.
Defendants then amended to comply with such exceptions as had been sustained, and in repleading they repeated that defense which had not yet been attacked. They did this by filing their second amended original answer on February 6, 1961, with leave of the court. In this pleading they alleged: “Upon said notification plaintiff H. R. HO-HENBERGER, JR., agreed to the said termination of the contract.” On February 9, four days before trial, the plaintiffs filed their second supplemental petition in reply to the defendants’ second amended original answer. In that pleading the plaintiffs, for the first time, excepted to the defense of an agreed termination. For the first time they stated that such a pleading failed to allege consideration, and that the claimed oral contract of termination violated the statute of frauds. When faced with those exceptions, defendants at once amended to meet them. Their amendment was filed on the same day the exceptions were filed.
A trial court may exercise its discretion in permitting pleadings to be filed within seven days of trial. Close examination of these pleadings, however, shows that the defendants actually had pleaded that there was an agreed termination, and plaintiffs did not except to that pleading until four days before trial. It was the plaintiffs, therefore, and not the defendants who were late in filing their pleadings. Defendants had asserted the defense continuously since October 22, 1959, but were not called upon to meet the exceptions until February 9, 1961, and they met them by pleading more fully on that same date.
The court, therefore, heard the plaintiffs’ exceptions which were filed too late, but refused to permit defendants’ amendments which could not have been made earlier. “ * * * if the pleadings are still open for action on exceptions, they are equally open for amendments thereto.” Caperton v. Thorpe, Tex.Civ.App., 240 S.W.2d 329, 330; Andrews v. Austin Motor Truck Co., Tex.Civ.App., 259 S.W.2d 772. In other words, defendants had a defense properly pleaded until four days before trial. Then, for the first time, exceptions were leveled against the defense, and the defendants were denied the right to amend. In our opinion, it was the plaintiffs instead of the defendants who were late in filing their pleadings. The order striking the defendants’ amendment was in error. Because the defendants were deprived of a vital defense, we grant appellants’ motion for rehearing and remand the case for new trial.